Citation Nr: 1140985	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-23 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for pneumonia.

2.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for right hand scars.

3.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for fracture of the big toe.

4.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for residuals of a right ankle injury.

5.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for tinea versicolor.

6.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for systolic murmur.

7.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for melanosis of the lips and soft palate.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

In December 2009 and April 2010, the Veteran submitted claims for service connection for a "dental condition" and a "pulmonary condition," respectively.  Thereafter, in August 2010, the RO issued a rating decision denying requests to reopen claims of service connection for pneumonia and melanosis of the lips and soft palate.  The Board notes that the Veteran did not specify what "dental" or "pulmonary" conditions he is claiming are related to service.  Furthermore, review of the claims file reveals that he was previously denied service connection for teeth 8, 9, and 10 for dental treatment purposes.  

With consideration of the above, and in spirit of liberally construing claims, the Board finds that the issues of service connection for a pulmonary disorder other than pneumonia and whether to reopen a previously denied claim of service connection for teeth 8, 9, and 10 for dental treatment purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent, is the subject of a separate decision as the Veteran has elected an attorney to represent him in that matter.)


REMAND

Review of the claims file reflects that the RO issued a rating decision in August 2010 denying the Veteran's request to reopen previously denied claims of service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, as well as his new claims of service connection for bilateral hearing loss and tinnitus.  

Shortly thereafter, in the same month, the Veteran submitted a written statement expressing disagreement with these denials and a desire for appellate review.  In September 2010, the RO acknowledged receipt of the Veteran's timely notice of disagreement.  As of the date of this decision, however, there is no indication that the Veteran has been provided with a statement of the case regarding any of these issues such that he might perfect an appeal to the Board.  See 38 C.F.R. §§ 20.200-20.202 (2010).

The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed but no statement of the case issued is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these issues are remanded for appropriate action (i.e., issuance of a statement of the case).  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to any of the issues.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of whether new and material evidence has been obtained to reopen previously denied claims of service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, as well as the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

2.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



